184 F.3d 900 (D.C. Cir. 1999)
Public Citizen, et al.,Appelleesv.John Carlin, Archivist of the United States, et al.,Appellants
No. 97-5356 Consolidated with 98-5173
United States Court of AppealsFOR THE DISTRICT OF COLUMBIA CIRCUIT
Argued October 20, 1998Decided August 6, 1999

Appeals from the United States District Court for the District of Columbia(No. 96cv02840)
Matthew M. Collette, Attorney, U.S. Department of Justice,  argued the cause for appellants.  With him on the briefs were
Frank W. Hunger, Assistant Attorney General, Douglas N.  Letter, Appellate Litigation Counsel, and Miriam Nisbet,  Special Counsel for Information Policy, National Archives and  Records Administration.
Michael E. Tankersley argued the cause for appellees. With him on the brief was Alan B. Morrison.
Before:  Silberman, Williams, and Ginsburg, Circuit  Judges.
Opinion for the Court filed by Circuit Judge Ginsburg.
Ginsburg, Circuit Judge:


1
In 1995 the Archivist of the  United States promulgated General Records Schedule 20  pursuant to his authority under the Records Disposal Act. See 44 U.S.C. § 3303a(d).  GRS 20 requires each federal  agency to which the RDA applies to dispose of word processing and electronic mail files located in personal computers  once it has copied them to a paper or an electronic record keeping system.  See General Records Schedule 20;  Disposition of Electronic Records, 60 Fed. Reg. 44,643 (1995).


2
Public Citizen and others sued the Archivist, the Executive  Office of the President, and two components of the EOP  (hereinafter collectively referred to as the Archivist) under  the Administrative Procedure Act, alleging that GRS 20  violates the RDA and is arbitrary and capricious.  The district court agreed and, on cross-motions for summary judgment, entered a declaratory judgment holding the schedule  invalid.  See Public Citizen v. Carlin, 2 F. Supp. 2d 1 (D.D.C.  1997) (Carlin I).


3
The Archivist now appeals.  We hold that GRS 20 is valid  and therefore reverse the judgment of the district court. Because we uphold GRS 20, we need not decide whether, as  the Archivist maintains, the Executive Office of the President  may not properly be sued as an "executive agency" subject to  the Federal Records Act, see id. at 8-9, nor whether the  district court lacked the power to enter an injunction ordering  the Archivist to comply with its declaratory judgment holding the schedule invalid.  See Public Citizen v. Carlin, 2 F. Supp.  2d 18, 20 (D.D.C. 1998) (Carlin II).

I. Background

4
The Federal Records Act is a collection of statutes governing the creation, management, and disposal of records by  federal agencies.  See 44 U.S.C. §§ 2101-18, 2901-09,  3101-07, 3301-24.  The RDA portion of the FRA establishes  the exclusive means by which records subject to the FRA  may be discarded.  See id. § 3314;  see also id. § 3301  (defining "records").


5
The RDA requires an agency to get the approval of the  Archivist before disposing of any record.  See Armstrong v.  EOP, 1 F.3d 1274, 1279 (D.C. Cir. 1993).  This is ordinarily  done in either of two ways.  In one the agency submits to the  Archivist a list or schedule of records it proposes to discard,  see § 3303, which the Archivist may approve only if he  determines that the records "do not, or will not after the  lapse of the period specified, have sufficient administrative,  legal, research, or other value to warrant their continued  preservation by the Government."  § 3303a(a).  In the other  the Archivist promulgates a schedule listing types of records  held by multiple agencies, which he has determined pursuant  to the same standard of value should be discarded.  See  § 3303a(d).  Whether the agency or the Archivist initiates the  process, however, for the Archivist to authorize the disposal  of a record is to order its disposal.  See § 3303a(b).  If the  Archivist errs in authorizing disposal, therefore, valuable  federal records could be lost forever.


6
Items 13 and 14, the only parts of GRS 20 challenged here,  authorize the disposal of word processing and electronic mail  files that have been copied to an agency record keeping system from a personal computer (whether stand-alone or networked).  See GRS 20, 60 Fed. Reg. at 44,649/1.*  In the 13. Word Processing Files preamble to GRS 20 the Archivist explained that a federal  agency needs the authority to delete files from personal  computers in order "to avoid system overload and to ensure  effective records management."  Id. at 44,644/2.  He also  explained that for


7
records to be useful they must be accessible to all authorized staff, and must be maintained in record keeping systems that have the capability to group similar records and provide the necessary context to connect there cord with the relevant agency function or transaction. Storage of electronic mail or word processing records on electronic information systems that do not have these attributes will not satisfy the needs of the agency or the needs of future researchers.


8
Id. at 44,644/1.

II. Analysis

9
Public Citizen argues that in promulgating GRS 20 the  Archivist exceeded his statutory authority in two respects:  Delete from the word processing system when no longer needed for updating or revision.14. Electronic Mail Records Senders' and recipients' versions of electronic mail messages that meet the definition of Federal records, and any attachments to the record messages after they have been copied to an electronic record keeping system, paper or microform for record keeping purposes. Delete from the e-mail system after copying to a record keeping system.(Note:  Along with the message text, the record keeping system must capture the names of sender and recipients and date(transmission data for record keeping purposes) and any receipt data when required.)first, by applying the schedule to so-called "program" records,  as opposed to "housekeeping" or administrative records, and  second, by failing to set a specific time period for the retention of records before their disposal.  Public Citizen also  challenges as arbitrary and capricious the Archivist's determination that electronic mail and word processing files lack  sufficient value to warrant continued preservation after they  have been copied and placed in an agency record keeping  system.

A. Statutory Authority

10
Because the Archivist, as head of the National Archives and  Records Administration, is charged with administering the  RDA, see 44 U.S.C. § 3302, we review his interpretation of  the Act under the two-step analysis of Chevron U.S.A., Inc. v.  NRDC, 467 U.S. 837 (1984).  Under step one, we ask "whether Congress has directly spoken to the precise question at  issue."  Id. at 842.  If so, "that is the end of the matter;  for  the court, as well as the agency, must give effect to the  unambiguously expressed intent of Congress."  Id. at 842-43.If, however, the statute is silent or ambiguous with respect to  the specific issue, then at step two we "must defer to the  agency's interpretation so long as it is reasonable, consistent  with the statutory purpose, and not in conflict with the  statute's plain language."  OSG Bulk Ships, Inc. v. United  States, 132 F.3d 808, 814 (D.C. Cir. 1998).

1.Housekeeping versus program records

11
According to Public Citizen, "GRS 20 is contrary to law  because it ... authorizes destruction of all types of word  processing and electronic mail records without regard to  content."  More specifically, Public Citizen claims § 3303a(d)  applies only to an agency's "housekeeping" records--that is,  records that relate to routine administrative chores such as  personnel and procurement--and that the Archivist exceeded  his statutory authority by promulgating a general records  schedule covering "program" records, which document an  agency's substantive functions.


12
a. Chevron step one


13
We begin the interpretive enterprise, as always, with the  text of the statute.  See Republican Nat'l Comm. v. FEC, 76  F.3d 400, 405 (D.C. Cir. 1996).  As the Archivist observes,  § 3303a(d) makes no reference either to program or to housekeeping records;  rather, it authorizes him to schedule for  disposal "records of a specified form or character."  Because  this term is nowhere defined in the RDA, "our task is to  construe it in accord with its ordinary or natural meaning."Director, Office of Workers' Comp. Pgms., Dep't of Labor v.  Greenwich Collieries, 512 U.S. 267, 272 (1994).  And  § 3303a(d) is naturally read to authorize the Archivist to  schedule records in the "form" of word processing and electronic mail files.  See Webster's New Int'l Dictionary Unabridged 992 (2d ed. 1942) ("In general, form is the aspect  under which a thing appears, esp. as distinguished from  substance" (emphasis in original)).  Moreover, as the Archivist observes, elsewhere in the RDA "form" is used to describe the physical attributes of a record rather than its  content.  See § 3301 (" 'records' includes all books, papers,  maps, photographs, machine readable materials, or other  documentary materials, regardless of physical form or characteristics").  Indeed, we notice that in 1976 the Congress  amended § 3301 to provide that "records" may be in the  "form" of "machine readable materials."  Federal Records  Management Amendments of 1976, Pub. L. No. 94-575,  § 4(c)(2), 90 Stat. 2723, 2727.


14
Although Public Citizen would have us read § 3303a(d) so  as not to authorize the Archivist to schedule a record in the  form of a word processing or electronic mail file if its content  relates to a program function of the agency, it offers no  interpretation of the statutory term "form."  On the contrary,  Public Citizen concedes that the "phrase ['of a specified form  or character'] in isolation includes program records."  Apparently, then, it means to suggest either that the term "form"  really means "content" or that it should be ignored.  We can  not accept either suggestion.  See Edison Elec. Inst. v. EPA,  996 F.2d 326, 335 (D.C. Cir. 1993) (elementary canon of  construction that court will not read word out of statute).


15
Public Citizen tries to overcome the plain meaning of the  statute--which seems to reject rather than to compel the  proffered distinction between program and housekeeping records--exclusively by resort to the legislative history of the  RDA.  As Judge Easterbrook has explained, however:


16
The political branches adopt texts through prescribedprocedures;  what ensues is the law.  Legislative historymay show the meaning of the texts--may show, indeed,that a text "plain" at first reading has a strikinglydifferent meaning--but may not be used to show an"intent" at variance with the meaning of the text.


17
In re Sinclair, 870 F.2d 1340, 1344 (7th Cir. 1989) (enforcing  statute prohibiting conversion of bankruptcy case from chapter 11 to chapter 12 despite conference report saying conversion possible and describing circumstances in which it should  occur);  see also Oliver Wendell Holmes, The Theory of Legal  Interpretation, 12 Harv. L. Rev. 417, 419 (1899) ("We do not  inquire what the legislature meant;  we ask only what the  statute means").


18
In any case, we do not think the passages in the legislative  history to which Public Citizen refers us suggest that the  Congress intended only housekeeping records to be subject to  disposal under the RDA.  The primary concern of the Congress was to reduce the unnecessary retention of records.Agencies were retaining too many records, not too few, and it  is unsurprising that the Congress especially contemplated the  disposal of many housekeeping records.  See H.R. Rep. No.  79-361, at 1 (1945) ("The primary purpose of this bill is to  prevent the United States Government from incurring large  and unnecessary expenses resulting from the failure of many  agencies to schedule for disposal routine 'housekeeping' records such as those relating to the hiring of personnel, procurement of supplies, and fiscal management, that are common to many or all agencies");  S. Rep. No. 79-447, at 1 (1945)  (same).  As the Supreme Court has observed, however, statutes "often go beyond the principal evil to cover reasonably  comparable evils, and it is ultimately the provisions of our  laws rather than the principal concerns of our legislators by which we are governed."  On cale v.  Sun downer Offshore  Servs., Inc., 523 U.S. 75, 79 (1998) (holding prohibition of  discrimination "because of sex" in Title VII of Civil Rights  Act of 1964 applies to same-sex harassment, though that "was  assuredly not the principal evil [with which] Congress was  concerned").


19
Public Citizen also notes that in 1978, when the Congress  made the Archivist's use of general records schedules binding  upon agencies subject to the RDA, see Pub. L. No. 95-440, 92  Stat. 1063, 1063 (codified as amended at § 3303a(b)), the committee reports not only expressed concern with the unnecessary retention of housekeeping records, but also stated  that if "the records are unique to an agency, rather than  simply of a general nature, they would not be affected by this  bill."  H.R. Rep. No. 95-1263 at 2 (1978), reprinted in 1978  U.S.C.C.A.N. 2623, 2624;  S. Rep. No. 95-711 at 2 (1978).Public Citizen claims the 1978 amendment thus reaffirmed  the limitation of § 3303a(d) to housekeeping records originally evinced in the 1945 committee reports, inasmuch as program records could be of a type unique to the agency that  administers the particular program.  As the Archivist points  out, however, the amendment made the use of general records schedules mandatory by substituting a new § 3303a(b)  so providing, but did not in any way change § 3303a(d).  If  the latter section did not mean what Public Citizen claims it  meant in 1945, then it still does not because nothing in the  1978 amendment changed its meaning.  Even if, however, we  were to assume the statement in the 1978 reports demonstrates the committees' understanding that § 3303a(d) had  been limited from the outset to housekeeping records, we  would be reluctant to rely upon it;  "the views of one Congress as to the meaning of an Act passed by an earlier  Congress are not ordinarily of great weight."  United States  v. X-Citement Video, Inc., 513 U.S. 64, 77 n.6 (1994);  see also  Republican Nat'l Comm., 76 F.3d at 405 (holding that where  subsequent legislation merely carried over earlier provision  "without substantial change, the House report is essentially  post-enactment history, carrying little probative weight").


20
In sum, we cannot accept Public Citizen's invitation to use  legislative history to supplant rather than to interpret the  statute.


21
b. Chevron step two


22
We now proceed under step two of Chevron to examine  whether the Archivist's interpretation "is reasonable in light  of the language, legislative history, and policies of the statute."  Republican Nat'l Comm., 76 F.3d at 406.  Public  Citizen asserts that it would be irrational to construe  § 3303a(d) in such a way as "to give the Archivist the power  to authorize the destruction of all records stored on a given  medium or created by a given technology, without regard to  the records' purposes [or] content."


23
This argument is based upon a misunderstanding of GRS  20 and the Archivist's rationale for adopting it.  Under  § 3303a(d) the Archivist must assess the "administrative,  legal, research, or other value" of a record before authorizing  its disposal--which is inherently a content-based judgment. As the district court reasoned, there must be "a relationship  between the commonality of records covered by a general  schedule and their diminished value."  Carlin I, 2 F. Supp. 2d  at 12.  We agree, for if there were little or no relation  between the features common to a set of records and their  value, then they could not be scheduled for disposal pursuant  to a general records schedule because no categorical assessment could logically be made of their value.


24
The district court concluded from this that the "common  feature of the records scheduled under GRS 20--the fact that  they have been generated by electronic technology--has no  relation to each record's value."  Id.  That captures only half  the matter, however.  GRS 20 does not authorize disposal of  electronic records per se;  rather, such records may be discarded only after they have been copied into an agency  record keeping system.**  Therefore, GRS 20 seems to us to embody a reasoned approach to accomplishing the potentially  conflicting goals of the Congress: "[j]udicious preservation  and disposal of records."  § 2902(5).


25
We note also that in a neighboring part of the RDA the  Congress codified the very approach that Public Citizen  claims it prohibited in § 3303a(d).  Section 3303(1) requires  the head of each agency to submit to the Archivist


26
lists of any records in the custody of the agency that have been photographed or micro-photo graphed under the regulations and that, as a consequence, do not appear to have sufficient value to warrant their further preservation by the Government.


27
Analogously, GRS 20 authorizes disposal of electronic mail  and word processing files that have been copied to a record keeping system and, "as a consequence," id., lack sufficient  value to warrant their continued preservation.  The technology of duplication may be different but the principle is the  same.  We think this provision highly persuasive in demonstrating that the Archivist's approach in GRS 20 does not  reflect an unreasonable interpretation of the statute.


28
Public Citizen also claims that "the Archivist's unexplained  departure from prior statements that general schedules are  limited to administrative records ... requires that [GRS 20]  be set aside."  The prior statements to which Public Citizen  refers, however, apparently concerned authorizations to discard the only extant version of a record, not a record that had  been copied to a record keeping system;  at the least, Public  Citizen has directed our attention to no prior statement of the  Archivist concerning an approach analogous to that in GRS  20.  Moreover, the Archivist claims, and Public Citizen does  not dispute, that GRS 23, the predecessor to GRS 20, applied  to program records at the same time Public Citizen claims the  Archivist's policy limited general schedules to housekeeping  records.  See GRS 20, 60 Fed. Reg. at 44,644/1 ("The GRS 23  that was approved in 1988 authorized deletion of word processing and e-mail records from [personal computers] after  they had been copied to paper or microform.  This authority  has now been moved to GRS 20 and is extended to authorize deletion of [such records] after they have been copied to an  electronic record keeping system").  When a general schedule  authorizes disposal of an uncopied record, it is obvious why  the Archivist would wish to exclude program records, for an  error means the loss of a record;  when a record is discarded  pursuant to GRS 20, however, it has already been copied to  the agency's record keeping system, and there is no risk that  information will be lost to future users.  We conclude, therefore, that Public Citizen has identified no policy of the Archivist with which GRS 20 is inconsistent.  See Bush-Quayle '92  Primary Comm. v. FEC, 104 F.3d 448, 454 (D.C. Cir. 1997)  ("We may permit agency action to stand without elaborate  explanation where distinctions between the case under review  and the asserted precedent are so plain that no inconsistency  appears").


29
In sum, we hold under Chevron step one that § 3303a(d)  does not preclude the Archivist from including program records in a general schedule because the statutory source of his  authority draws no distinction between program and housekeeping records.  Under Chevron step two we hold that the  Archivist permissibly construed the statute to allow the disposal of program records the contents of which have been  preserved in a record keeping system.  Accordingly, we uphold the Archivist's interpretation against this challenge.

2.Time specified for disposal of records

30
The Archivist may authorize the disposal of records under  a general schedule "after the lapse of specified periods of  time," if such records will not then have sufficient value to  warrant their preservation.  § 3303a(d).  In GRS 20 he instructed agencies to delete word processing and electronic  mail files after their transfer to a record keeping system,  although wordprocessing files may be retained until "no  longer needed for updating or revision."  GRS 20, 60 Fed.  Reg. at 44,649/1.


31
Public Citizen argues that GRS 20 contravenes § 3303a(d)  because the Archivist did not "specif[y] periods of time" in  months or years for the retention of records.  The Archivist  responds that the statute does not require him to specify the time at which records may be discarded in months or years,  and that he did specify the time for disposal of such records  by reference to a condition subsequent, namely, the placement of the records in a record keeping system.  We agree.


32
As to Chevron step one, we do not see how the phrase  "specified periods of time" can be said unambiguously to  require the Archivist to select a period in terms of months or  years.  Whether the period to elapse before a record may be  discarded is expressed rigidly in terms of months or years, or  more flexibly in terms of when a record has been transferred  to a record keeping system, a precise moment has been specified.  Similarly, under Chevron step two, if the Archivist is to  make the best determination of when records of a certain  type will cease to have sufficient value to warrant their  retention, then it is eminently sensible that he be able to rest  that determination upon a future condition the occurrence of  which will diminish the value of the records, without requiring  that he predict precisely when that will occur.***


33
Public Citizen argues next that the Archivist's approach  defeats the purpose of the RDA because the event that  triggers the agency's obligation to discard a record is within  the control of the agency, not that of the Archivist, and that  GRS 20 thus removes the Archivist as a check upon an  agency's disposal of records.  This point is not well taken for,  as the Archivist explains, he "has not provided an open-ended  grant of authority for agencies to delete records at their  leisure."  Before an agency may discard electronic mail or  word processing files, pursuant to GRS 20 it must first copy  them to a record keeping system;  an agency's control over the timing of that decision is irrelevant to the result that the  record is preserved, and therefore that the Archivist has  indeed placed a critical check upon an agency's disposal of  electronic records.


34
We therefore uphold the Archivist's interpretation of  § 3303a(d) as permitting him to base the time for disposal of  records upon their having been copied and placed in a record keeping system.

B. Arbitrary and Capricious Challenge

35
Recall that under § 3303a(d) the Archivist may promulgate  general records schedules authorizing the disposal of records  only if he determines that "such records will not, at the end of  the periods specified, have sufficient administrative, legal,  research, or other value to warrant their further preservation."  Public Citizen claims the Archivist made no such  determination of value in GRS 20.  Curiously, it then concedes he implicitly (and, Public Citizen argues, erroneously)  determined that once a copy of such a record is placed in a  paper or electronic record keeping system, the original lacks  sufficient value to warrant its further preservation.  We  accept Public Citizen's concession that the Archivist made a  determination of value, though we think it explicit rather than  implicit:  The Archivist explained--in a discussion entitled  "Value of Electronic Records," see GRS 20, 60 Fed. Reg. at  44,643/3 to 44,645/2--that records located in personal computers cannot adequately be searched and are therefore "of  limited use to both the originating agency and to future  researchers."  Id. at 44,645/2.  The question we must now  decide is whether the Archivist's determination of value is  arbitrary and capricious.


36
We first note that Public Citizen does not contest the  permissibility of discarding the electronic original of a record  that has been fully copied to an electronic record keeping  system.  Instead, Public Citizen "stresse[s] that hard copy  [i.e., paper] records are not satisfactory replacements for  records in electronic format[, citing] the well-known advantages of electronic records for future research."  GRS 20, 60  Fed. Reg. at 44,643/3.  Our focus, therefore, is upon whether the Archivist acted arbitrarily and capriciously in determining  that a paper copy in a paper record keeping system is an  adequate substitute for the electronic original, that is, to the  point that the original lacks sufficient value to warrant its  continued preservation.  Two considerations inform this inquiry:  (1) the superiority of electronic records for searching,  manipulating, and indexing information, and (2) the completeness of the information copied to a paper record keeping  system.

1.Superiority

37
Public Citizen argues the Archivist acted arbitrarily and  capriciously when he authorized (and thereby required) disposal of the original electronic records after they have been  printed and placed in a paper record keeping system;  as the  Archivist himself recognized, records in electronic form can  be searched, manipulated, and indexed in ways that paper  records cannot.  See, e.g., id. The Archivist explained his  decision on the ground that these admitted benefits accrue to  any significant degree only for electronic records that are  maintained in an electronic record keeping system:


38
For records to be useful they must be accessible to all authorized staff, and must be maintained in record keeping systems that have the capability to group similar records and provide the necessary context to connect there cord with the relevant agency function or transaction. Storage of electronic mail or word processing records onelectronic information systems that do not have these attributes will not satisfy the needs of the agency or the needs of future researchers.


39
Search capability and context would be severely limit-ed if records are stored in disparate electronic files maintained by individuals rather than in agency-controlled record keeping systems.  Furthermore, if electronic records are stored in electronic information systems without records management functionality, permanent records may not be readily accessible for research. Unless the records are adequately indexed, searches, even full-text searches, may fail to find all documents relevant to the subject of the query.  In addition, numerous irrelevant temporary records, that would be segrega-ble in systems with records management functionality, may be found.  Agency records can be managed only if they are in agency record keeping systems.


40
Id. at 44,644/1-2.


41
Public Citizen's argument ignores this obviously material  difference between the value of records that are part of an  agency's centralized record keeping system and the value of  those that are accessible only by searching a particular  personal computer.  We do not think the Archivist acted  unreasonably in discounting the comparative value of "disparate electronic files maintained by individuals rather than in  agency-controlled record keeping systems."  Id.;  see also id.  at 44,646/1 ("Even accessible network word processing directories are inadequate if they are part of information systems  that lack records management functionality").


42
Public Citizen next claims that many agencies either are  now or will in the foreseeable future be capable of managing their records in electronic form on an agency-wide basis. This point, too, the Archivist addressed in promulgating GRS  20, as follows:


43
Agencies must maintain their records in organized files that are designed for their operational needs.  Agencies that currently have traditional paper files print their electronic mail records, word processing records, spread-sheets, and data base reports so that their files are complete, comprehensible, and in context with related records.  Agency functions that have not been automated must be supported by hard copy files, even when some types of related records are generated electronically. Agencies that decide to maintain their records in electronic record keeping systems do so for compelling operational needs, not for future researchers.  In some cases... agencies create automated indexes to hard-copy records rather than digitizing all of the records them selves. In any case, the decision must be based on an analysis of the needs of and benefits to the agency, balanced against available resources.


44
Id. at 44,645/1.


45
According to Public Citizen this explanation, which permits  each agency to decide whether to retain records in electronic  form or to transfer them to paper based solely upon the  agency's operational needs, i.e., the "administrative" value of  the records, fails adequately to consider the "research" value  of the records.  § 3303a(d).  Public Citizen also relies upon  the following statement in the preamble to another final rule  promulgated the same day as GRS 20, in which the Archivist  set standards whereby an agency may establish a recordkeeping system for electronic mail:


46
Electronic recordkeeping systems may be the best means to preserve the content, structure, and context of electronic records.  In addition, an automated system maybe more easily searched and manipulated than paper records.  The electronic format may also allow simultaneous use by multiple staff members and may provide a more efficient method to store records.  Furthermore, when they are no longer needed by the creating agency, access by future researchers to permanently valuable electronic records would be enhanced by electronic preservation.


47
Final Rule:  Electronic Mail Systems, 60 Fed. Reg. 44,634,  44,639/1-2 (1995).


48
Contrary to Public Citizen, we think it plain that the  Archivist adequately weighed not only the "administrative"  but also the "legal, research, and other value" of records in  arriving at his decision.  § 3303a(d).  In the Electronic Mail  Systems rule upon which Public Citizen relies, the Archivist  explained that "neither the standards [in that rule] nor the  Federal Records Act require[s] electronic record keeping," 60  Fed. Reg. at 44,634/3.  He conceded that electronic records  will be of greater use for research if maintained in electronic  record keeping systems and even encouraged agencies to develop those systems where practicable.  But he also explained  that


49
the prospective interests of future researchers cannot be used to force agencies to do the impossible nor can these interests dictate to agencies how they should preserve their records for their own use.  Agencies must create and maintain records to conduct Government business and account for their activities.  Only the agency can determine what format best serves these purposes. Some agencies, or components of agencies, may deter-mine that paper recordkeeping will continue to be adequate and cost-effective for the documentation of their transactions.


50
Id. at 44,638/1-2.


51
Public Citizen's argument that the Archivist failed to consider the research value of electronic records, therefore,  reduces to the assertion that it is arbitrary and capricious for  the Archivist not to require all agencies that create electronic  mail or word processing records either to establish electronic  recordkeeping systems immediately or to retain their electronic records until such time as they have electronic recordkeeping systems.  In view of the Archivist's explanations in  both GRS 20 and the Electronic Mail Systems Rule, however,  we think his decision to permit agencies to maintain their  recordkeeping systems in the form most appropriate to the  business of the agency is reasonable.  Nor does Public Citizen claim that agencies have a legal duty to establish electronic recordkeeping systems.


52
We agree with Public Citizen that electronic recordkeeping  has advantages over paper recordkeeping, but our duty as a  reviewing court is to ask only whether the Archivist's policy  choice is arbitrary or capricious;  manifestly it is not.  All  agencies by now, we presume, use personal computers to  generate electronic mail and word processing documents, but  not all have taken the next step of establishing electronic  recordkeeping systems in which to preserve those records. It may well be time for them to do so, but that is a question for the Congress or the Executive, not the Judiciary, to  decide.


53
In sum, we do not think the Archivist must, under the  RDA, require agencies to establish electronic recordkeeping  systems.  Nor do we think it unreasonable for the Archivist  to permit each agency to choose, based upon its own operational needs, whether to use electronic or paper recordkeeping systems.  The Archivist's finding that electronic records  are of limited use unless maintained in a recordkeeping  system is reasonable as well.  Consequently, we uphold his  ultimate determination that a record in electronic form lacks  sufficient value to warrant preservation once it is transferred  intact to a paper recordkeeping system.

2.Completeness

54
In Armstrong we held that a paper printout of an electronic mail record is not an "extra cop[y]" within the meaning of  § 3301 if it does not include transmission data, such as the  names and addresses of both the recipient and the author and  the date the message was sent--the electronic equivalents of  the address, return address, and date on correspondence sent  by conventional mail.  See 1 F.3d at 1283.  Public Citizen  cites Armstrong for the proposition that electronic records  often contain information that may not be transferred to  paper when printed;  its point is that GRS 20 is arbitrary and  capricious because it does not require this information to be  preserved.  The Archivist responds that GRS 20 does in fact  require that all such information be preserved in the agency's  recordkeeping system before the electronic original may be  discarded.  We agree with the Archivist.


55
With respect to electronic mail, GRS 20 on its face addresses the concerns raised in Armstrong by requiring the recordkeeping system to capture all relevant transmission data. See 60 Fed. Reg. at 44,646/3, 44,649/1 (item 14 and Note  thereto).  Public Citizen identifies no information that may  not be transferred when the record is copied to paper pursuant to the requirements of GRS 20.


56
With respect to word processing files, Public Citizen claims,  based upon the capabilities of extant computer software, that  there may be hidden comments or summaries that are not  printed out--the electronic equivalents of a Post-itR note or  an abstract--the preservation of which is not required by  GRS 20.  See id. at 44,649/1 (item 13).  Although the Archivist claims in his brief that GRS 20, properly interpreted,  does require the preservation of such hidden items in word  processing records, he did not make that point express in  promulgating GRS 20.  The Archivist explains that GRS 20  requires retention of all such information, for the preamble to  the schedule requires that a recordkeeping system "preserve[ ] the[ ] content, structure, and context" of a record. Id. at 44,644/1.  In other words, as counsel for the Archivist  put it at oral argument, if the information is part of a record  under the RDA, see § 3301, then it must be preserved.  Thus,  the Archivist claims that GRS 20 says precisely what Public  Citizen thinks it should but does not say.


57
The Archivist's interpretation of his own regulation is  "controlling unless plainly erroneous or inconsistent with the  regulation."  Auer v. Robbins, 519 U.S. 452, 461 (1997).  That  standard is easily met here.  We also note that the Archivist's  interpretation is consonant with the requirement in GRS 20  that a word processing file be "copied" to a recordkeeping  system.  60 Fed. Reg. at 44,649/1 (item 13);  see Armstrong, 1  F.3d at 1283 (explaining that "unless the paper versions  include all significant material contained in the electronic  records ... the two documents cannot accurately be termed  'copies' ").  That the Archivist's interpretation comes for the  first time in litigation does not make it unworthy of deference, as "[t]here is simply no reason to suspect that the  interpretation does not reflect the agency's fair and considered judgment on the matter in question."  Auer, 519 U.S. at  462.  Considering the substance of that interpretation, we  trust that Public Citizen is not aggrieved by this indulgence.


58
Lastly, Public Citizen complains that the Archivist improperly relies upon the preamble in his interpretation of the  general schedule.  We regularly rely upon the preamble in interpreting an agency rule.  See National Mining Ass'n v.  EPA, 59 F.3d 1351, 1355 n.7 (D.C. Cir. 1995).  The purpose of  the preamble, after all, is to explain what follows.  See 5  U.S.C. § 553(c) ("After consideration of the relevant matter  presented, the agency shall incorporate in the rules adopted a  concise general statement of their basis and purpose").


59
In sum, we reject Public Citizen's claim that GRS 20 fails  to require that all relevant information be transferred to a  paper recordkeeping system before an electronic original may  be discarded.

III. Conclusion

60
For the foregoing reasons, we uphold GRS 20.  We therefore need not decide whether the Executive Office of the  President is a proper party to an action brought under the  RDA, nor whether the district court had the power to enter  an injunction ordering the Archivist to comply with its declaratory judgment holding the schedule invalid.  Accordingly,  the judgment of the district court is


61
Reversed.



Notes:


*
 The challenged items provide:
Documents such as letters, memoranda, reports, hand books, directives, and manuals recorded on electronic media such as hard disks or floppy diskettes after they have been copied to an electronic record keeping system, paper, or microform for record keeping purposes.


**
 One might say, tracking the statute, that the records share both  the "form" of being electronic and the "character" of having been  duplicated and placed in an agency recordkeeping system.


***
 Although Public Citizen claims the Archivist failed to make this  argument to the district court, we see that the Archivist reasoned  both in his reply memorandum in support of his motion for summary judgment and in GRS 20 itself that the statute authorizes him  to order disposal of records "after they have been copied to [a]  recordkeeping system."  GRS 20, 60 Fed. Reg. 44,649/1 (items 13 &  14);  see National R.R. Pass. Corp. v. Boston & Maine Corp., 503  U.S. 407, 420 (1992) ("we defer to an interpretation which was a  necessary presupposition of the [agency's] decision").